Citation Nr: 1234623	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disability manifested by recurrent fevers.

2.  Entitlement to service connection for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from September 1986 to January 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a personal hearing in June 2011 before the board.  The transcript is of record.  

In October 2011, the Board granted service connection for a prostate disorder.  This is the full grant of that benefit, and it is no longer for appellate consideration.  The issues of entitlement to service connection for bilateral hearing loss disability and a disability manifested by recurring fevers were remanded for further development.  

Following review of the record, the issue of entitlement to service connection for a disability manifested by recurring fevers is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.

2.  Bilateral hearing loss disability is not shown by the evidence of record.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In February 2007, prior to the initial rating decision on appeal, and thereafter, the RO sent letters to the Veteran which advised him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties of the appellant and VA in developing the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition to these notification letters, at a prehearing conference held in connection with the June 2011 Board hearing, and during the hearing itself, the Veterans Law Judge discussed the issues on appeal with the appellant.  38 C.F.R. § 3.103 (2011); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These discussions resulted in no indication of relevant, outstanding evidence which had been overlooked with respect to any of the issues adjudicated in this decision.

As to the duty to assist, VA has obtained private and military clinical records.  The Veteran has been provided VA medical examinations over the course of the appeal.  He presented testimony at a Travel Board hearing in June 2011.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal.  His statements in support of the claim have been carefully considered.

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing required notice, and that any procedural errors in the development and consideration of the claim were insignificant and non-prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claim of entitlement to service connection for bilateral hearing loss disability is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Factual Background

The Veteran's DD Form 214 reflects that he had military occupational specialties (MOS) of airfield systems craftsman and ground radio communications craftsman.  He received citations that included a badge in small arms expert marksmanship (rifle).

On examination in April 1986 for service entrance, the Veteran was afforded an audiogram that disclosed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
5
LEFT
15
0
5
0
0

An audiogram in December 1987 revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
15
5
5
5
0

An audiogram in October 1992 revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
0
10
5
0

A reference audiogram in March 1994 revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
0
LEFT
15
0
0
0
0

A reference audiogram in March 1995 revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
10
LEFT
10
0
0
0
10

A reference audiogram performed in August 1996 showed the following puretone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
10
0
LEFT
25
5
0
0
0

A reference audiogram in March 1998 revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
0
LEFT
20
5
0
0
0

A reference audiogram in October 1998 revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
5
0
0

A record dated in October 1998 noted that the Veteran was seen for occupational examination on that date and that an audiogram was normal.

A Non-Hearing Conservation Hearing Test was conducted in August 2006 that revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
10
15
LEFT
30
20
35
45
35

An audiogram was performed in September 2006 for medical assessment purposes prior to retirement from service by Hearing Solutions of Arizona.  The following puretone thresholds in decibels were demonstrated.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
15
LEFT
20
10
10
15
20

Speech recognition scores were 92 percent in the right ear and 96 in the left ear.  It was reported that the results were consistent with normal to borderline normal hearing sensitivity from 250-8000 Hertz for both ears.  It was also found that impedance test results were consistent with middle ear pressure and eardrum mobility that were within normal limits for both ears.  

The Veteran filed a claim of service connection for hearing loss disability in February 2006.  He was afforded a VA audiology examination in May 2007 and related that he had noise exposure in service from generators, transmitters, blower fans, radio maintenance, and qualifying on the rifle range numerous times during his career.  An audiogram disclosed the following puretone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
10
LEFT
20
15
10
15
10

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  A diagnosis of hearing within normal limits, bilaterally, was rendered.  

Pursuant to Board remand, the appellant was afforded a VA audiology evaluation in December 2011.  The audiometric evaluation revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
25
20
15
20
20

Speech discrimination was 100 percent in each ear.  An assessment of normal hearing in the right and left ears was rendered.  

Legal Analysis 

In this case, exposure to noise is found to be consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  Accordingly, in-service exposure to noise is conceded; however, this does not by itself provide for grant of service connection.  Rather, the evidence must demonstrate that bilateral hearing loss disability is related to service.  After reviewing the evidence in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted. 

The Board finds that despite military duties for which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of hearing loss, or any complaints, references or findings of hearing loss disability.  In the case of hearing loss, VA has established a medical standard by which this disability may be objectively demonstrated.  See 38 C.F.R. § 3.385.  The appellant was afforded numerous reference audiograms over the course of his service that did not meet VA criteria to establish hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The only deviation from this pattern was a non-hearing conservation hearing test in August 2006 showing substantially reduced hearing acuity.  These findings, however, were called into question the following month when an audiogram for retirement purposes disclosed normal hearing ability in both ears.  The Board must therefore surmise that the August 2006 hearing test was anomalous, and was not a true indication of the Veteran's regular hearing at that time. 

Moreover, the post-service record does not reflect evidence of threshold shifts that comport with hearing loss disability in accordance with 38 C.F.R. § 3.385, to include on most VA audiology evaluation in December 2011.  The Veteran was determined to have normal hearing in both ears on that occasion.  Therefore, the more competent and probative clinical evidence finds that the Veteran does not have hearing loss disability by VA standards.  The Board points out that service connection requires evidence that establishes that a Veteran currently have a disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits entitlement to service connection to disease or injury that has resulted in a disability which is not demonstrated in this case. 

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay account is competent to establish the presence of sensible symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Although the appellant is competent to claim that he has hearing problems, a clinical professional has the greater skill in determining whether he has a hearing loss disability for VA compensation purposes.  Because regulations require specific evidence diagnosing the claimed disability, the appellant's self assessment is less probative.  38 C.F.R. § 3.304.  The Board points out that there is no probative evidence in the record showing hearing loss disability in accordance with 38 C.F.R. § 3.385.  Therefore, to the extent that the appellant reports that he has hearing impairment, his statements, even when accepted as true, do not establish the presence of a disability for VA purposes.  Therefore, service connection for bilateral hearing loss disability must be denied.

Under the circumstances, the Board concludes that the preponderance of the evidence is against the claim and service connection for bilateral hearing loss disability is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.  


REMAND

The Veteran asserts that he has a recurrent fever of unknown origins that began after a tour of duty in Honduras for which service connection should be granted.  He presented testimony at a personal hearing in June 2011 to the effect that he continued to have full-blown flare-ups of the fever at least twice a year with monthly episodes of drenching sweats.

As stated in the Board's previous remand, service treatment records document that the appellant was seen on a number of occasions for episodes of fever and chills that he had had since a deployment to Honduras.  The appellant underwent diagnostic work-up for his symptoms but no assessment other than recurring fever, or fever of unknown origin was rendered.  It was reported that in the years following service, he continued to have such complaints without determination of an underlying pathology.  

In December 2009, the Veteran sought private treatment for a chronic cough.  History pertaining to a fever of unknown origin was referenced.  The Veteran related that his fevers were a lot better than they used to be but that occasionally, his temperature would go up to 102 degrees.  He related that he had been to an infectious disease specialist and that everything had been negative.  Following examination, impressions were chronic cough, etiology not clear, possible occult asthma possibly related to infectious etiology, and history of pulmonary nodules.  The examiner suggested that a bronchoscopy be considered to possibly find a source for a fever of fungal or bacterial origin, etc.  In October 2009, the same examiner noted symptoms of intermittent night sweats for the prior 20 years related to some "jungle-like" infection that the Veteran had contracted.  On this occasion, diagnoses included history of left lower lung granulomas likely due to prior infection.

In the Board's 2011 remand, it was determined that clarification was needed to ascertain the nature of fever symptomatology.  It was requested that the Veteran be examined by a physician familiar with infectious diseases, with a discussion of his treatment in service and thereafter for recurrent fevers, with consideration of his service in a tropical zone. 

When the Veteran was examined for VA compensation purposes in December 2011, he related that he had episodes of fever several times a year for which he no longer saw a doctor.  Following examination, the examiner stated that such episodes were not documented, that the Veteran had not been to physicians in several years regarding the fever issue, and as such, there was no objective linkage.  The Board finds, however, that the examiner's rationale is deficient because it is based on defective reasoning.  It cannot be deduced that there is no objective link between the Veteran's claimed recurrent fevers and service simply because he does not currently seek treatment and because episodes of fever are not documented.  Moreover, the record documents that the appellant was seen by his private physician in 2009 who suggested that further diagnostic work-up was indicated in this regard.  

In this instance, the Board observes that the Veteran continues to report symptoms of recurring fevers that he has had since service.  The etiology of such remains undetermined.  Prior VA examinations have not clarified this matter.  As such, the Board finds that further development of this issue is warranted, to include a specialist examination.  

VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  The VA adjudicator is not free to substitute his or her own judgment for that of an expert.  The Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In view of such, the Board finds that examination and review of the record by a specialist in tropical and/or infectious diseases for a medical opinion is indicated in this case.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for a VA examination with a specialist in tropical and/or infectious diseases (who has not seen him previously) in order to determine the nature/etiology of recurrent fevers since service and any likely residuals thereof.  The examiner should provide his/her credentials in the area(s) of tropical/infectious diseases in the examination report.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished and all findings should be reported in detail.  Following examination and review of the record, the examiner must set forth the evidence and findings and provide an opinion as to the likely etiology of the Veteran's fevers in service and thereafter, and indicate whether he currently has any residuals thereof, including a lung disorder.  The examination report must be returned in a narrative format.

2.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


